DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the heater/cooler" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 3-10 are rejected for depending from a claim which is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gourlay (US Pre-Grant Publication 2013/0280692).
Regarding claim 1, Gourlay. teaches a system for extracorporeal blood circulation, comprising: 
an oxygenator (100, 120) [0261] which includes a heat exchanger (131) [0289] configured for warming or cooling blood in the extracorporeal blood circulation of a patient, and 
a heater/cooler (141) [0286] configured for exchanging a heat quantity with the heat exchanger, wherein 
the heater/cooler comprises a thermoelectric heater/cooler (142) [0286-0287], and wherein 
the heater/cooler is connected to the heat exchanger by a thermal connecting element (e.g. “thermo conductive portion”, in one embodiment at least thermal conducting gel (147)). 

Claim(s) 2-7, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kramer (DE 10 2014 116 601 A1) (based on the machine translation obtained from Google Patents on 3/25/2022 by USPTO and provided to applicant).

an oxygenator (19, 20) which includes a heat exchanger (19) configured for warming or cooling blood in the extracorporeal blood circulation of a patient, and
 a reservoir (2) configured for storing a heat exchanging medium (4) and connected to the heat exchanger (via tubing (17) and (18)), wherein 
the heater/cooler (6) comprises a thermoelectric heater/cooler [0009], and 
the heater/cooler is connected to the reservoir and configured to heat or cool the heat exchanging medium, stored in the reservoir and circulated through the heat exchanger (See Fig. 1, [0002]).  
Regarding claim 3, Kramer also teaches that the heater/cooler is connected to the reservoir by a thermal connecting element (implicitly at least in that the heater heats the fluid within the reservoir) (See Fig. 1).  
Regarding claim 4, Kramer also teaches that the heater/cooler is connected to the reservoir by a further heat exchanger, since whatever connection exists between the two elements is necessarily a heat exchanger.   
Regarding claim 5, Kramer also teaches that the reservoir is connected to the heat exchanger through hoses and/or tubes (12, 13, 17, 18) (Fig. 1).
Regarding claim 6, Kramer also teaches a pump (15, 16) connected to the tubes (Fig. 1).  
Regarding claim 7, Kramer also teaches that the thermoelectric heater/cooler comprises at least one Peltier element [0009] or at least one coil (i.e. an induction coil [0009]).  
Regarding claim 10, Kramer also teaches that the system is or comprises a heart-lung machine, an extracorporeal membrane oxygenation (ECMO) device or a minimized extracorporeal circulation (MECC) device (i.e. comprises an oxygenator and at least one pump) (See Fig. 1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (DE 10 2014 116 601 A1) as applied to claims 2 and 7 above, and in view of Gourlay (US Pre-Grant Publication 2013/0280692).
Regarding claim 8, Kramer teaches the system according to claim 2, and teaches that the heater cooler may have a Peltier element and a heating coil [0009], but fails to teach that the heater/cooler comprises a cooling module with a plurality of Peltier elements. Gourley teaches a device for In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Regarding claim 9, Kramer teaches the system according to claim 7, but fails to teach a unit adapted for providing a fluid to the blood of the patient. Gourley teaches a device for extracorporeal blood oxygenation and heat exchange comprising a unit (406a, 406b) adapted for providing a fluid to the blood of the patient. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Kramer with the teachings of Gourley and to provide a fluid delivery unit for anticoagulant or fluid to the patient. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Benjamin J Klein/Primary Examiner, Art Unit 3781